Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Amendment to the claims filed on 5/20/22 under 37 CFR 1.312 had been previously entered.

Claim Interpretation
The examiner notes Applicant’s special definition of “about” (pg 11 line 1+): Ranges may be expressed herein as from "about" or "approximately" or "substantially" one particular value and/or to "about" or "approximately" or "substantially" another particular value. When such a range is expressed, other exemplary embodiments include from the one particular value and/or to the other particular value. Further, the term "about" means within an acceptable error range for the particular value as determined by one of ordinary skill in the art, which will depend in part on how the value is measured or determined, i.e., the limitations of the measurement system. For example, "about" can mean within an acceptable standard deviation, per the practice in the art. Alternatively, "about" can mean a range of up to +-20%, preferably up to +-10%, more preferably up to +-5%, and more preferably still up to +-1% of a given value.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 6/15/22.

The application has been amended as follows: 
Claims 120-122 are cancelled

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: By the 5/20/22 amendment, the only independent claim remaining is claim 177.  Previously applied prior art Li does not teach explicitly teach an MTMS, ammonium hydroxide, ethanol mixture at the ratio of 1:4:22 with soaking of a polyester fabric for a soaking time of about 2 minutes (it had taught 10-30 minutes) in such a mixture in combination with the remaining limitations of the full scope of the claim.  Previously applied Xiu teaches treating polyester fabric but teaches reacting for 4-5 hrs (outside of the claimed range) and does not explicitly teach an exemplary embodiment of an MTMS, ammonium hydroxide, ethanol mixture at the ratio of 1:4:22 with soaking for about 2 minutes.  In light of the specificity of the claim and supportive experimental evidence provided in the original disclosure, the remaining cited prior art does not adequately teach / motivate incorporation of these deficiencies baring improper hindsight.  After further search and consideration, no further more apt prior art was observed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712